Exhibit 10.4.6

EXECUTION VERSION

FIFTH AMENDMENT TO CREDIT AGREEMENT

FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Fifth Amendment”), dated as of
February 25, 2009, among PARTNERRE LTD., a company organized under the laws of
Bermuda (the “Company”), the Designated Subsidiary Borrowers party to the Credit
Agreement referred to below, the lenders party to the Credit Agreement referred
to below (each, a “Lender” and, collectively, the “Lenders”), Lehman Brothers
Bank, FSB (“Lehman”) and JPMORGAN CHASE BANK, N.A. (“JPMorgan Chase”), as
Administrative Agent (in such capacity, the “Administrative Agent”). All
capitalized terms used herein and not otherwise defined shall have the
respective meanings provided such terms in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Company, the Designated Subsidiary Borrowers, the Lenders and the
Administrative Agent are parties to a Credit Agreement, dated as of June 17,
2004, as amended and restated as of September 30, 2005 and as further amended as
of November 2, 2005, April 18, 2007, August 17, 2007 and December 19, 2007 (as
in effect on the date hereof, the “Credit Agreement”); and

WHEREAS, the parties hereto desire to make certain modifications to the Credit
Agreement as set forth herein;

NOW, THEREFORE, it is agreed:

I. Fifth Amendment to the Credit Agreement.

1. Section 2 of the Credit Agreement is hereby amended by inserting the
following new Section 2.12 at the end thereof:

“2.12 Designated Several Letters of Credit. (a) All Several Letters of Credit
which were issued prior to, and which remain outstanding on, the Fifth Amendment
Effective Date (the “Designated Several Letters of Credit”) are listed on Annex
VIII. All such Designated Several Letters of Credit shall remain Several Letters
of Credit hereunder, provided that as soon as possible following the Fifth
Amendment Effective Date, each Designated Several Letter of Credit shall be
amended to (i) remove Lehman as an issuer thereunder and (ii) provide that each
such Designated Several Letter of Credit shall be issued by, and be the
obligation of, each Continuing Lender on a pro rata basis in accordance with
each such Continuing Lender’s Percentage (as in effect after giving effect to
the Fifth Amendment). Until a Designated Several Letter of Credit has been
amended in accordance with this Section 2.12, Lehman shall be deemed to have
sold and transferred to each Continuing Lender, and each such Continuing Lender
shall be deemed irrevocably and unconditionally to have purchased and received
from Lehman, without recourse or warranty, an undivided interest and
participation, to the extent of such Continuing Lender’s Percentage, in all of
Lehman’s rights and obligations under such



--------------------------------------------------------------------------------

Designated Several Letter of Credit, each drawing made thereunder, the
obligations of any Borrower under this Agreement with respect thereto and any
security therefore or guaranty pertaining thereto. Upon any change in the
Commitments of the Continuing Lenders pursuant to Section 1.14, 1.16 or
12.04(b), it is hereby agreed that, with respect to all outstanding Designated
Several Letters of Credit and Unpaid Drawings with respect thereto, there shall
be an automatic adjustment to the participations pursuant to this Section 2.12
to reflect the new Percentages of each Continuing Lender.

(b) In determining whether to pay under any Designated Several Letter of Credit,
Lehman shall not have any obligation relative to the Continuing Lenders other
than to determine that any documents required to be delivered under such
Designated Several Letter of Credit have been delivered and that they appear to
substantially comply on their face with the requirements of such Designated
Several Letter of Credit, which obligation, it is understood, is being performed
by the Issuing Agent, and upon whom Lehman shall be entitled to rely. Any action
taken or omitted to be taken by Lehman under or in connection with any
Designated Several Letter of Credit shall not create for Lehman any resulting
liability to any Borrower, any Continuing Lender or any other Person unless such
action is taken or omitted to be taken with gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

(c) In the event that Lehman makes any payment under any Designated Several
Letter of Credit and the respective Borrower shall not have reimbursed such
amount in full to Lehman pursuant to Section 2.05, Lehman shall promptly notify
the Administrative Agent, and the Administrative Agent shall promptly notify
each Continuing Lender of such failure, and each such Continuing Lender shall
promptly and unconditionally pay to the Administrative Agent for the account of
Lehman, the amount of such Continuing Lender’s Percentage of such payment in
Dollars and in same day funds. If the Administrative Agent so notifies any
Continuing Lender required to fund a payment under a Designated Several Letter
of Credit prior to 11:00 A.M. (New York time) on any Business Day, such
Continuing Lender shall make available to the Administrative Agent at the
Payment Office for the account of Lehman, such Continuing Lender’s Percentage of
the amount of such payment on such Business Day in same day funds (and, to the
extent such notice is given after 11:00 A.M. (New York time) on any Business
Day, such Continuing Lender shall make such payment on the immediately following
Business Day). If and to the extent such Continuing Lender shall not have so
made its Percentage of the amount of such payment available to the
Administrative Agent for the account of Lehman, such Continuing Lender agrees to
pay to the Administrative Agent for the account of Lehman, forthwith on demand
such amount, together with interest thereon, for each day from such date until
the date such amount is paid to the Administrative Agent for the account of
Lehman at the overnight Federal Funds Rate for the first three days and at the
interest rate applicable to Loans that are maintained as Base Rate Loans for
each day thereafter. The failure of any Continuing Lender to make available to
the Administrative Agent for the account of Lehman its Percentage of any payment
made by Lehman under any Designated Several Letter of Credit shall not relieve
any other Continuing Lender of its obligation hereunder to make available to the

 

-2-



--------------------------------------------------------------------------------

Administrative Agent for the account of Lehman its Percentage of any payment
under any such Designated Several Letter of Credit on the date required, as
specified above, but no Continuing Lender shall be responsible for the failure
of any other Continuing Lender to make available to the Administrative Agent for
the account of Lehman such other Continuing Lender’s Percentage of any such
payment.

(d) Whenever Lehman or the Administrative Agent receives a payment (from any
Borrower or otherwise) of a reimbursement obligation as to which the
Administrative Agent has received for the account of Lehman any payments from
the Continuing Lenders pursuant to clause (c) above, Lehman shall pay to the
Administrative Agent and the Administrative Agent shall promptly pay (in the
case of amounts received by Lehman) or the Administrative Agent shall pay (in
the case of amounts received by the Administrative Agent), to each Continuing
Lender which has paid its Percentage thereof, an amount equal to such Continuing
Lender’s Percentage of the amount so received. In the case of any payment of any
reimbursement obligation referred to above in this clause (d), each Borrower
agrees to make such payment directly to the Administrative Agent for the account
of the respective Continuing Lender or Lenders as provided in the immediately
preceding sentence (and not to Lehman), and Lehman shall have no right, title or
interest in any such payment.

(e) The obligations of the Continuing Lenders to make payments to the
Administrative Agent for the account of Lehman with respect to the Designated
Several Letters of Credit shall be irrevocable and not subject to counterclaim,
set-off or other defense or any other qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including, without limitation, any of the following
circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, set-off, defense or other right which the
Company or any of its Subsidiaries may have at any time against a beneficiary
named in a Designated Several Letter of Credit, any transferee of any Designated
Several Letter of Credit (or any Person for whom any such transferee may be
acting), the Administrative Agent, Lehman, or other Person, whether in
connection with this Agreement, any Designated Several Letter of Credit, the
transactions contemplated herein or any unrelated transactions (including any
underlying transaction between the Company or any of its Subsidiaries and the
beneficiary named in any such Designated Several Letter of Credit);

(iii) any draft, certificate or other document presented under the Designated
Several Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

 

-3-



--------------------------------------------------------------------------------

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default.”

2. Section 10 of the Credit Agreement is hereby amended by adding the following
new definitions in appropriate alphabetical order:

“Continuing Lender” shall mean each Lender from time to time party to the Credit
Agreement, other than Lehman.

“Designated Several Letters of Credit” shall have the meaning provided in
Section 2.12(a).

“Fifth Amendment” shall mean the Fifth Amendment to this Agreement, dated as of
February 25, 2009.

“Fifth Amendment Effective Date” shall mean the Fifth Amendment Effective Date
under and as defined in the Fifth Amendment.

“Lehman” shall mean Lehman Brothers Bank, FSB.

3. Annex I to the Credit Agreement is hereby amended by deleting said Annex I in
its entirety and inserting the Annex I attached hereto in lieu thereof. As a
result of the modifications to Annex I pursuant to the immediately preceding
sentence, the parties hereto hereby acknowledge and agree that (a) the
Commitment of Lehman shall be terminated as of the Fifth Amendment Effective
Date, (b) Lehman shall not be required to issue or participate in any Letters of
Credit issued after the Fifth Amendment Effective Date and (c) Lehman shall not
have any obligations under the Credit Documents or any Letters of Credit issued
thereunder other than (i) existing obligations in respect of Designated Several
Letters of Credit until such Designated Several Letters of Credit have been
amended to remove Lehman as an issuer thereunder as contemplated by
Section 2.12(a) and (ii) obligations under Sections 2.12(c) and (d) of the
Credit Agreement as amended hereby. For the avoidance of doubt, until such time
as each Designated Several Letter of Credit has been amended to remove Lehman as
an issuer thereunder, Lehman will retain its rights and obligations as a Lender
with respect to such Designated Several Letter of Credit.

4. The Credit Agreement is hereby further amended by adding thereto, immediately
following Annex VII thereto, a new Annex VIII thereto in the form attached
hereto.

5. Each of the Borrowers and the Administrative Agent (on behalf of itself in
such capacity and on behalf of the Lenders) hereby unconditionally and
irrevocably waives all claims, suits, debts, liens, losses, causes of action,
demands, rights, damages or costs, or expenses of any kind, character or nature
whatsoever, known or unknown, fixed or contingent, which any of them may have or
claim to have against Lehman (whether in its capacity as a Lender or otherwise)
or its agents, employees, officers, affiliates, directors, representatives,
attorneys, successors and assigns (collectively, the “Released Parties”), in
each case to the extent

 

-4-



--------------------------------------------------------------------------------

(and only to the extent) arising out of or in connection with the Credit
Documents or any prior or future Borrower request to fund under the Credit
Agreement including, without limitation, any past or future failure by Lehman to
fund any Loan required to be funded by it under the Credit Agreement
(collectively, the “Claims”). Each of the Borrowers and the Administrative Agent
(on behalf of itself in such capacity and on behalf of the Lenders) further
agrees forever to refrain from commencing, instituting or prosecuting any
lawsuit, action or other proceeding against any Released Parties with respect to
any and all of the foregoing described waived, released, acquitted and
discharged Claims or from exercising any right or recoupment of setoff that it
may have under a master netting agreement or otherwise against any Released
Party with respect to obligations under the Credit Documents. Notwithstanding
anything to the contrary contained herein, this Section I(5) shall not apply to
the obligations of Lehman referred to in Section (I)(3)(c) above, which shall
remain in full force and effect. By executing this Fifth Amendment, each Lender
party hereto hereby authorizes and directs the Administrative Agent to enter
into this Fifth Amendment and agree to the terms hereof (on its own behalf in
its capacity as Administrative Agent and on behalf of the Lenders). Each of the
Released Parties shall be a third party beneficiary of this Section (I)(5).

II. Miscellaneous Provisions.

1. In order to induce the Lenders to enter into this Fifth Amendment, the
Company hereby represents and warrants that:

(a) no Default or Event of Default exists on the Fifth Amendment Effective Date
(as defined below), immediately after giving effect to this Fifth Amendment;

(b) all of the representations and warranties contained in the Credit Agreement
and the other Credit Documents are true and correct in all material respects on
and as of the Fifth Amendment Effective Date immediately after giving effect to
this Fifth Amendment, with the same effect as though such representations and
warranties had been made on and as of the Fifth Amendment Effective Date (it
being understood that any representation or warranty made as of a specific date
shall be true and correct in all material respects as of such specific date);

(c) there are no Loans outstanding on the Fifth Amendment Effective Date; and

(d) as of the Fifth Amendment Effective Date (and after giving effect to the
Fifth Amendment), the Letter of Credit Outstandings do not exceed the Total
Commitment (as reduced pursuant to the Fifth Amendment).

2. This Fifth Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document.

        3. This Fifth Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which
counterparts when

 

-5-



--------------------------------------------------------------------------------

executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A complete set of counterparts shall be
lodged with the Company and the Administrative Agent.

4. THIS FIFTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.

5. This Fifth Amendment shall become effective on the date (the “Fifth Amendment
Effective Date”) when the Company, each Designated Subsidiary Borrower, the
Required Lenders and Lehman shall have signed a counterpart hereof (whether the
same or different counterparts) and shall have delivered (including by way of
facsimile transmission) the same to White & Case LLP, 1155 Avenue of the
Americas, New York, New York 10036, Attention: May Yip-Daniels (facsimile:
212-354-8113).

6. From and after the Fifth Amendment Effective Date all references in the
Credit Agreement and each of the other Credit Documents to the Credit Agreement
shall be deemed to be a reference to the Credit Agreement as modified hereby on
the Fifth Amendment Effective Date, pursuant to the terms of this Fifth
Amendment.

*    *    *

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Fifth Amendment as of the date first above
written.

 

PARTNERRE LTD. By:   /s/ Patrick Thiele  

Name:  Patrick Thiele

Title:    Chief Executive Officer

PARTNER REINSURANCE COMPANY LTD. By:   /s/ Amanda Sodergren  

Name:  Amanda Sodergren

Title:    Chief Legal Counsel

PARTNERRE S.A. By:   /s/ Bruno Meyenhofer  

Name:  Bruno Meyenhofer

Title:    Chairman & CEO

PARTNER REINSURANCE COMPANY

    OF THE U.S.

By:   /s/ John N. Adimari  

Name:  John N. Adimari

Title:    EVP & Chief Operations Officer

By:   /s/ Thomas L. Forsyth  

Name:  Thomas L. Forsyth

Title:    EVP, General Counsel & Secretary

PARTNERRE INSURANCE COMPANY OF

    NEW YORK

By:   /s/ John N. Adimari  

Name:  John N. Adimari

Title:    EVP & Chief Operations Officer

By:   /s/ Thomas L. Forsyth  

Name:   Thomas L. Forsyth

Title:    EVP, General Counsel & Secretary

 

 



--------------------------------------------------------------------------------

PARTNERRE IRELAND INSURANCE LIMITED By:   /s/ Constantinos Miranthis  

Name:  Constantinos Miranthis

Title:    Director

By:   /s/ Stephan Winands  

Name:  Stephan Winands

Title:    Director

PARTNER REINSURANCE EUROPE LIMITED

    (formerly known as PARTNER

    REINSURANCE IRELAND LIMITED)

By:   /s/ Constantinos Miranthis  

Name:  Constantinos Miranthis

Title:    CEO

By:   /s/ Alex Tully  

Name:  Alex Tully

Title:    Chief Financial Officer

JPMORGAN CHASE BANK, N.A., individually

    and as Administrative Agent

By:   /s/ Mark M. Cisz  

Name:  Mark M. Cisz

Title:    Executive Director

WACHOVIA BANK, NATIONAL ASSOCIATION By:   /s/ Karen Hanke  

Name:  Karen Hanke

Title:    Director

BARCLAYS BANK PLC By:      

Name:  

Title:    



--------------------------------------------------------------------------------

CREDIT SUISSE By:   /s/ Simon Keller  

Name:  Simon Keller

Title:    Assistant Vice President

By:   /s/ Christopher Streib  

Name:  Christopher Streib

Title:    Director

HSBC BANK USA, N.A. By:   /s/ Lawrence Karp  

Name:  Lawrence Karp

Title:    Senior Vice President

BANK OF AMERICA, N.A. By:   /s/ Kipling Davis  

Name:  Kipling Davis

Title:    Senior Vice President

CITIBANK, N.A. By:   /s/ Peter C. Bickford  

Name:  Peter C. Bickford

Title:    Vice President

DEUTSCHE BANK AG NEW YORK BRANCH By:   /s/ Richard Herder  

Name:    Richard Herder

Title:  Managing Director

By:   /s/ Michael Campites  

Name:    Michael Campites

Title:  Vice President



--------------------------------------------------------------------------------

LEHMAN BROTHERS BANK, FSB By:   /s/ Theodore Janulis  

Name:  Theodore Janulis

Title:    Chairman

LLOYDS TSB BANK PLC By:      

Name:  

Title:    

By:      

Name:  

Title:    

THE ROYAL BANK OF SCOTLAND PLC By:      

Name:  

Title:    

UBS AG, STAMFORD BRANCH By:   /s/ Irja R. Otsa  

Name:  Irja R. Otsa

Title:    Associate Director Banking Products Service US

By:   /s/ Mary E. Evans  

Name:  Mary E. Evans

Title:    Associate Director Banking Products Service US

BANK OF NEW YORK MELLON By:   /s/ Michael Parson  

Name:   Michael Parson

Title:    Vice President

NATIONAL AUSTRALIA BANK LTD. By:   /s/ Helen Hsu  

Name:  Helen Hsu

Title:    Director



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK By:   /s/ James Conti  

Name:  James Conti

Title:    Director

By:   /s/ Robert K. Reddington  

Name:  Robert K. Reddington

Title:    Assistant Vice President

THE BANK OF NOVA SCOTIA By:   /s/ David L. Mahmood  

Name:  David L. Mahmood

Title:    Managing Director



--------------------------------------------------------------------------------

ANNEX I

COMMITMENTS

 

Lenders

  Commitment

JPMorgan Chase Bank, N.A.

  $ 70,000,000

Wachovia Bank, N.A.

    60,000,000

Barclays Bank Plc

    60,000,000

Credit Suisse

    60,000,000

HSBC Bank USA, National Association

    60,000,000

Bank of America, N.A.

    60,000,000

Citibank, N.A.

    40,000,000

Deutsche Bank AG New York Branch

    40,000,000

Lloyds TSB Bank Plc

    40,000,000

The Royal Bank of Scotland Plc

    40,000,000

UBS AG, Stamford Branch

    40,000,000

Bank of New York Mellon

    25,000,000

National Australia Bank Ltd.

    25,000,000

Standard Chartered Bank

    25,000,000

The Bank of Nova Scotia

    15,000,000      

Total

  $ 660,000,000      



--------------------------------------------------------------------------------

ANNEX VIII

DESIGNATED SEVERAL LETTERS OF CREDIT

 

 

        BERMUDA

 

  

 

PARTNER REINSURANCE COMPANY LTD.

 

 

LOC Number

  LOC Amount   CURRENCY   Issue Date   Expiry Date

U-228084

  $ 7,876.20   USD   8-Aug-02   31-Dec-09

U-229083

  $ 432,383.92   USD   23-Aug-02   31-Dec-09

U-229088

  $ 3,834.00   USD   23-Aug-02   31-Dec-09

U-229091

  $ 10,816.31   USD   23-Aug-02   31-Dec-09

U-229092

  $ 16,779.41   USD   23-Aug-02   31-Dec-09

U-229094

  $ 4,222.30   USD   23-Aug-02   31-Dec-09

U-229095

  $ 1,698,899.35   USD   23-Aug-02   31-Dec-09

U-229054

  $ 28,735.01   USD   23-Aug-02   31-Dec-09

U-785170

  $ 18,334.61   USD   14-Nov-02   31-Dec-09

U-785338

  $ 504,153.35   USD   14-Nov-02   15-Nov-09

U-795697

  $ 26,882.11   USD   3-Dec-03   31-Dec-09

U-795903

  $ 46,012.32   USD   10-Dec-03   31-May-09

U-796363

  $ 6,404.10   USD   22-Dec-03   31-Dec-09

U-796453

  $ 1,017,499.41   USD   24-Dec-03   31-Dec-09

U-614421

  $ 4,511,785.26   USD   4-Nov-04   1-Nov-09

U-617248

  $ 97,681.95   USD   21-Dec-04   31-Dec-09

U-617249

  $ 22,000.91   USD   21-Dec-04   31-Dec-09

U-617847

  $ 25,157,743.18   USD   23-Dec-04   31-Dec-09

U-618601

  $ 701,000.15   USD   3-Jan-05   31-Dec-09

U-618654

  $ 42,926.12   USD   3-Jan-05   31-Dec-09

U-619074

  $ 7,144,937.57   USD   11-Jan-05   31-Dec-09

U-619546

  $ 493,007.65   USD   20-Jan-05   31-Dec-09

U-619547

  $ 70,315.54   USD   20-Jan-05   31-Dec-09

U-619550

  $ 197,869.00   USD   20-Jan-05   31-Dec-09

U-619551

  $ 228,257.11   USD   20-Jan-05   31-Dec-09

U-619920

  $ 29,344.21   USD   21-Jan-05   31-Dec-09

U-620351

  $ 796,560.20   USD   28-Jan-05   31-Dec-09

U-620939

  $ 377,848.19   USD   8-Feb-05   31-Dec-09

U-624094

  $ 3,890,222.85   USD   25-Mar-05   31-Mar-09

TUTS-207855

  $ 194,297.80   USD   17-Oct-05   30-Sep-09

TUTS-676226

  $ 22,325,633.54   USD   1-Nov-05   30-Sep-09

TUTS-676259

  $ 1,643,008.62   USD   10-Nov-05   15-Nov-09

TUTS-676850

  $ 1,992,077.50   USD   6-Dec-05   31-Dec-09

TUTS-676277

  $ 166,011.18   USD   8-Dec-05   31-Dec-09

TUTS-677125

  $ 237,963.22   USD   13-Dec-05   31-Dec-09

TUTS-677305

  $ 1,308.50   USD   14-Dec-05   31-Dec-09

TUTS-676995

  $ 3,589,984.00   USD   14-Dec-05   31-Dec-09

TUTS-676997

  $ 3,908,983.95   USD   20-Dec-05   31-Dec-09

TUTS-677454

  $ 8,430.10   USD   21-Dec-05   31-Dec-09

TUTS-222669

  $ 1,328,069.86   USD   22-Dec-05   31-Dec-09

TUTS-677458

  $ 10,297,973.95   USD   22-Dec-05   31-Dec-09

TUTS-677588

  $ 999,999.70   USD   22-Dec-05   31-Dec-09

TUTS-677414

  $ 32,257,969.13   USD   22-Dec-05   31-Dec-09

TUTS-676275

  $ 4,232,796.13   USD   22-Dec-05   31-Dec-09

TUTS-677681

  $ 141,558.87   USD   6-Jan-06   31-Dec-09

TUTS-677929

  $ 759,748.28   USD   9-Jan-06   31-Dec-09

TUTS-677908

  $ 1,119,311.96   USD   9-Jan-06   31-Dec-09

TUTS-677928

  $ 44,350.02   USD   9-Jan-06   31-Dec-09

TUTS-677926

  $ 19,043.41   USD   9-Jan-06   31-Dec-09



--------------------------------------------------------------------------------

LOC Number

  LOC Amount   CURRENCY   Issue Date   Expiry Date

TUTS-677914

  $ 1,106,817.35   USD   9-Jan-06   31-Dec-09

TUTS-677816

  $ 588,383.29   USD   9-Jan-06   31-Dec-09

TUTS-677905

  $ 137,577.07   USD   9-Jan-06   31-Dec-09

TUTS-677927

  $ 138,283.97   USD   11-Jan-06   31-Dec-09

TUTS-227579

  $ 247,014.68   USD   11-Jan-06   31-Dec-09

TUTS-677852

  $ 630,816.42   USD   12-Jan-06   31-Dec-09

TUTS-678238

  $ 166,886.68   USD   17-Jan-06   31-Dec-09

TUTS-678083

  $ 223,945.61   USD   17-Jan-06   31-Dec-09

TUTS-678099

  $ 1,222,129.01   USD   17-Jan-06   31-Dec-09

TUTS-678100

  $ 229,587.81   USD   17-Jan-06   31-Dec-09

TUTS-678258

  $ 140,104.47   USD   23-Jan-06   31-Dec-09

TUTS-678359

  $ 2,036.30   USD   26-Jan-06   31-Dec-09

TUTS-678594

  $ 192,364.20   USD   1-Feb-06   31-Dec-09

TUTS-652020

  $ 899,718.35   USD   21-Dec-06   31-Dec-09

TUTS-652266

  $ 74,310.94   USD   11-Jan-07   31-Dec-09

TUTS-652148

  $ 39,484.72   USD   12-Jan-07   31-Dec-09

TUTS-652019

  $ 4,657.60   USD   12-Jan-07   31-Dec-09

TUTS-652265

  $ 89,007.37   USD   16-Jan-07   31-Dec-09

TUTS-652327

  $ 250,921.13   USD   17-Jan-07   31-Dec-09

TUTS-652328

  $ 16,676.91   USD   17-Jan-07   31-Dec-09

TUTS-652367

  $ 556,689.28   USD   19-Jan-07   31-Dec-09

TUTS-576158

  $ 97,605.35   USD   5-Mar-07   31-Dec-09

TUTS-578036

  $ 631,858.12   USD   21-Dec-07   31-Dec-09

TUTS-578112

  $ 204,459.70   USD   24-Dec-07   30-Sep-09

TUTS-578037

  $ 738,693.47   USD   24-Dec-07   31-Dec-09

TUTS-578231

  $ 29,215,788.97   USD   15-Jan-08   31-Dec-09

TUTS-578113

  $ 1,758,796.28   USD   15-Jan-08   31-Dec-09

TUTS-578230

  $ 800,616.00   USD   15-Jan-08   31-Dec-09

TUTS-578252

  $ 484,046.94   USD   16-Jan-08   31-Dec-09

TUTS-578253

  $ 324,191.06   USD   31-Jan-08   31-Dec-09

TUTS-578378

  $ 248,393.82   USD   13-Feb-08   31-Dec-09

TUTS-538292

  $ 276,906.84   USD   7-Nov-08   30-Sep-09

TUTS-538610

  $ 213,274.51   USD   16-Dec-08   31-Dec-09

TUTS-538780

  $ 1,777,399.89   USD   30-Dec-08   31-Dec-09

TUTS-538727

  $ 551,330.18   USD   30-Dec-08   31-Dec-09

TUTS-538726

  $ 237,500.22   USD   9-Jan-09   31-Dec-09

TUTS-538725

  $ 423,883.51   USD   9-Jan-09   31-Dec-09

TUTS-538911

  $ 2,922,500.06   USD   16-Jan-09   31-Dec-09

TUTS-538910

  $ 53,099,999.65   USD   16-Jan-09   31-Dec-09

TUTS-538926

  $ 245,412.52   USD   23-Jan-09   31-Dec-09

TUTS-538927

  $ 322,637.96   USD   28-Jan-09   31-Dec-09

TUTS-539094

  $ 307,257.05   USD   3-Feb-09   31-Dec-09

TUTS-539095

  $ 207,469.20   USD   6-Feb-09   31-Dec-09

TUTS-539128

  $ 121,837.96   USD   9-Feb-09   31-Dec-09

TOTAL

  $ 235,022,124.45      

 

 

        FRANCE

 

  

 

PARTNER RE SA

 

 

LOC Number

  LOC Amount   CURRENCY   Issue Date   Expiry Date U-229774   $ 16,260.11   USD
  27-Sep-02   31-Dec-09 U-229801   $ 2,361,804.98   USD   10-Oct-02   31-Dec-09
U-229803   $ 466,901.63   USD   10-Oct-02   31-Dec-09 U-229802   $ 404,298.70  
USD   10-Oct-02   31-Dec-09 U-229827   $ 882,901.34   USD   16-Oct-02  
31-Dec-09 U-229847   $ 40,000.52   USD   16-Oct-02   31-Dec-09 U-229782   $
8,700.00   USD   26-Nov-02   31-Dec-09 TOTAL   $ 4,180,867.29      

 

 

        EUROPE

 

  

 

PARTNER REINSURANCE EUROPE LIMITED

 

 

LOC Number

  LOC Amount   CURRENCY   Issue Date   Expiry Date U-229784   $ 6,132.80   USD  
27-Sep-02   31-Dec-09 U-229852   $ 728,800.96   USD   27-Sep-02   31-Dec-09
U-229805   $ 53,828.43   USD   27-Sep-02   31-Dec-09 U-229745   $ 43,486.22  
USD   10-Oct-02   31-Dec-09 TUTS-220513   $ 1,319,263.26   USD   20-Dec-05  
31-Dec-09 TUTS-302482   $ 21,071.51   USD   28-Dec-06   31-Dec-09 TUTS-711575  
$ 4,940,059.37   USD   19-Dec-08   31-Dec-09 TUTS-712237   $ 6,713,122.71   USD
  19-Dec-08   31-Dec-09 TOTAL   $ 13,825,765.27               TOTAL   $
253,028,757.01      

 

 